department of the treasury tax_exempt_and_government_entities_division uniform issue list attn washington d c jul t ‘cp fhe tf congregation ecccccccstseststeseceteteceeesesc cc corporation boo ccceccssteesesescesseetesesececec ccc corporation co cccecceseceseseseseeseseeseeeeeeecccce corporation doi ecccccesseccscstecetececesevesececececc ladies and gentlemen this is in response to a letter dated date as supplemented by additional correspondence dated date and date in which your authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your request corporation a is a non-stock membership corporation organized under the laws of state m as a non-profit corporation under article of its bylaws corporation a is organized for purposes of maintaining and operating facilities for health care caring for the needs of all human beings and providing social services in accordance with the charitable works in the tradition of church k article further provides that all activities and works shall be carried out in accordance with the philosophy and mission of corporation b addendum article of corporation a’s bylaws provides that corporation a exists to witness the love of god through compassionate and competent health services for all especially the poor and the powerless and to promote the physical emotional and spiritual health and well-being for all persons as expressed by the traditions of the congregation aera me a unt ete corporation a is listed in the official directory of church k the internal_revenue_service has determined that an organization listed in the church k directory is exempt from tax under code sec_501 as an organization described in sec_501 the congregation is a community of religious individuals who seek god through a life of prayer and work the congregation is an unincorporated church k congregation whose members carry out the needs of church k including the provision of health care services the congregation is a 501_c_3_organization and is listed in the official directory of church k corporation b is also a non-stock membership corporation organized as a non-profit organization under the laws of state m corporation b the corporate entity through which the congregation operates was established by the congregation to carry out the mission of church k corporation b is used by the congregation to provide health care to the people of state m corporation b is exempt from tax under code sec_501 as an organization described in sec_501 and is listed in the official directory of church k corporation c was established by corporation b as a health care delivery system designed to further the health care mission of corporation b and to implement corporation b’s healthcare programs corporation c is a non-stock membership corporation established as a non-profit corporation under the laws of state m corporation c is exempt from tax under code sec_901 and sec_501 and is listed in the official directory of church k corporation c’s mission statement provides that it is a church k organization that provides a continuum of services and is entrusted with furthering the health care mission of the congregation corporation d was created by clinic a for profit limited_partnership and corporation a pursuant to an agreement that was designed to integrate the operations of the clinic in order to create a larger regional health care network corporation a’s members are corporation d and corporation c and corporations c and d appoint corporation a’s board_of directors within the parameters set forth in corporation a’s bylaws no amendments relating to corporation a’s mission or church k identity may be made without approval of corporation a’s board_of directors and corporation c_corporation d has been determined by the service to be an organization exempt from tax under code sec_501 c and a corporation a maintains plan x a defined_benefit_plan established for corporation a’s employees no other employers or employees participate in plan x plan x is administered by an investment committee the committee established by corporation a the principal purpose and function of the committee is the administration or funding of plan x corporation a’s board_of directors appoints the members of the committee based on the above facts and representations you request a ruling that plan x constitutes a church_plan as described in code sec_414 to qualify under code sec_401 a an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to an excise_tax under sec_4971 if it does not comply with minimum_funding standards under sec_412 however a church_plan described in sec_414 is excepted from these requirements unless an election is made in accordance with sec_410 to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified_plan for purposes of sec_401 a if such plan meets the participation vesting and funding requirements of the code as in effect on date code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_41 e a in this case corporation a is listed in church k’s official directory the service has ruled that any organization listed or appearing in church k’s official directory is an organization described in code sec_501 and exempt from tax under sec_501 the purpose of corporation a is to carry out the mission of corporation b the corporate entity through which the congregation operates because corporation a is listed in church k’s official directory it shares religious bonds and convictions with church k and is therefore considered to be associated with church k under the church_plan rules accordingly because the employees of corporation a are employed by an organization that is exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie church k these employees are deemed to be church k employees under sec_414 conversely church k is considered to be the employer of the employees of corporation a under sec_414 in addition plan x is administered by a committee appointed and removed by corporation a’s board_of directors administration or funding plan x thus the committee is associated with or controlled by a church or a convention or association of churches accordingly we rule that with respect to your ruling_request plan x constitutes a church pian described under code sec_414 the principal purpose or function of the committee is the this ruling assumes that as soon as administratively feasible the provisions of plan x will be amended to clarify that the committee and not corporation a is responsible for the administration or funding or the plan corporation a as described in this ruling_request participating in plan x and not the employees of any other organization this letter is conditioned on only the employees of this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 a the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours hos afidrew e eo employee_plans technical group cc enclosures copy of deleted letter notice meme ints eats men ma ene imnmpaaemeemegiennnecasicines core
